Order entered November 17, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01072-CR

                                EXZAYVIA COSBY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-01027-U

                                            ORDER
       The Court REINSTATES the appeal.

       On September 11, 2014, we ordered the trial court to make findings regarding whether

the record could be supplemented with a substituted copy of the jury charge. We ADOPT the

trial court’s findings that: (1) the original clerk’s record does not contain a copy of the jury

charge; (2) during a hearing regarding the status of the jury charge, counsel for the State

produced a copy of the court’s charge to appellant’s counsel for review; (3) appellant’s counsel

agreed the copy of the charge is the same as the original; and (4) a substituted copy of the charge

is being filed with the trial court’s findings. We have received the substituted charge.

       The parties have filed their briefs. The appeal is at issue and will be set for submission in

due course.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                               /s/    LANA MYERS
                                                      JUSTICE